Citation Nr: 9912978	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  93-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran, who had active service from April 1944 to 
December 1945, died in December 1991.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 decision by the RO.  
The Board remanded the appeal to the RO for additional 
development in January 1995 and January 1997.  

The issue of entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318 are 
the subject of the Remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The immediate cause of the veteran's death in December 
1991 is shown to have been the result of myocardial 
infarction due to or as a consequence of arteriosclerotic 
heart disease.  

3.  At the time of death, service connection was in effect 
for bilateral deafness, rated 100 percent disabling from 
December 18, 1987, and labyrinthitis, chronic with bilateral 
tinnitus, rated 10 percent disabling from January 19, 1965.  
The veteran was also in receipt of special monthly 
compensation under 38 U.S.C.A. § 1114(k) on account of 
deafness in both ears, effective from September 24, 1987.  

4.  The veteran's hypertension and arteriosclerotic heart 
disease were not shown until many years after separation from 
service.  

5.  A disability of service origin did not affect a vital 
organ, did not cause or play more than a minor role in the 
veteran's death and did not have a material influence in 
accelerating death.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records indicate that the veteran was 
evaluated on several occasions during service for complaints 
of dizziness, frontal headaches, and decreased hearing.  When 
hospitalized in July 1945, the veteran's blood pressure was 
initially 140/90, and a couple of days later was 146/104.  
Heart rhythm was regular and tone was normal.  The left 
border of the veteran's heart was 3 cm past the midcostal 
line (MCL), and there were no murmurs or thrills.  There was 
a question of possible cardiac hypertrophy, which the 
examiner indicated might be related to the veteran's dizzy 
spells.  The examiner recommended that the veteran's blood 
pressure be checked while on bed rest before investigating 
further.  The final report indicated that all clinical 
studies were negative, except for possible episodic 
hypertension.  

The veteran was admitted for additional work-up of his dizzy 
spells and hearing problems in August 1945.  The initial 
working diagnoses included dizziness, hypertension, and 
possible Meniere's disease.  When seen on August 23, 1945, 
the veteran's blood pressure was 150/100, and his heart was 
slightly enlarged.  A consultation for hypertensive dizzy 
spells and histamine sensitivity was requested on August 27.  
At that time, the veteran's blood pressure was 142/104, heart 
sounds were normal, and the veteran's pulse was slightly slow 
without symptoms.  The impression was Meniere's syndrome, 
chronic, mild, and recurrent, of undetermined cause.  The 
examiner recommended treatment with Adrenalin during acute 
seizures, and ephedrine sulfate during repeated frequent 
attacks.  The examiner also recommended that histamine 
desensitization should be considered if the above procedure 
was unsuccessful.  Subsequent treatment records in September 
1945 indicated that the veteran had a 3+ sensitivity to 
histamine, and was started on a desensitization program.  In 
November 1945, the veteran was recommended for medical 
discharge from service due to hearing loss.  

By rating action in December 1954, service connection was 
established for Meniere's disease, mild, with perceptive type 
deafness, bilaterally.  A 30 percent evaluation was assigned, 
effective from December 4, 1945.  

When examined by VA in January 1949, the veteran's blood 
pressure was 130/90, and his cardiovascular system was 
normal.  

A subsequent rating decision in February 1949, confirmed and 
continued the 30 percent evaluation assigned for the 
veteran's service-connected Meniere's disease.  

By rating action in December 1956, the veteran was assigned 
an increased rating to 40 percent for his service-connected 
hearing loss, effective from December 4, 1956.  The rating 
decision indicated that the increased evaluation was based on 
an administrative action under the provisions of Extension 8A 
or 8B.  

A subsequent rating decision in a April 1962, confirmed and 
continued the 40 percent evaluation assigned for the 
veteran's service-connected bilateral defective hearing.  

When examined by VA in January 1965, there were no complaints 
or abnormal findings pertaining to the veteran's 
cardiovascular system.  The veteran had blood pressure 
readings of 162/100, 160/102, and 160/100.  

VA outpatient records from April 1964 to March 1965, 
indicated that the veteran was taking several medications, 
including antihistamines, Neo-Synephrine, Dramamine and 
"Arliden" for nasal congestion and dizzy spells.  

When examined by VA in April 1965, the veteran reported that 
he did not think he had high blood pressure but that he had 
been told at work (Sears and Roebuck) that his readings were 
a little high the past two years, but were normal when 
retested.  The veteran reported that he was not taking any 
medication for his blood pressure at that time.  The examiner 
indicated that he had reviewed the veteran's medical records 
and noted the blood pressure readings in service and on the 
prior VA medical reports (reported above).  On examination, 
the veteran's blood pressure was 132/84 and 130/80, lying 
down; 132/82 and 132/82, sitting, and 130/90 in the standing 
position.  His pulse rate was 88, regular and equal, and his 
radial arteries were of normal consistency.  Auscultation was 
normal and there were no murmurs.  An EKG revealed no 
abnormalities, and a chest x-ray showed the heart and aorta 
were within normal limits.  The diagnosis was indicated as 
"hypertension not found."  

By rating action in May 1965, the veteran was assigned a 
separate 10 percent rating for service-connected 
labyrinthitis (previously diagnosed as Meniere's disease); 
effective from January 19, 1965.  The 40 percent evaluation 
for the service-connected bilateral hearing loss was 
confirmed and continued.  

A VA chest x-ray study in September 1969, showed the 
veteran's heart was within upper normal limits, and the aorta 
was sclerotic and uncoiled.  

By rating action in October 1969, the veteran was granted an 
increased rating to 60 percent for his service-connected 
bilateral defective hearing, effective from June 19, 1969.  

By rating action in February 1988, the veteran was granted an 
increased rating to 100 percent for his service-connected 
bilateral deafness, effective from December 18, 1987.  The 10 
percent evaluation for the veteran's service-connected 
labyrinthitis was confirmed and continued.  

Private medical records for the period from May 1976 to 
November 1991, show blood pressure readings ranging from 
92/54 to 170/100 and 190/90, with most of the readings at 
around 130/80.  The records indicate that the veteran had 
periodic episodes of exertional chest pain which were 
relieved with Nitroglycerin.  A report in February 1986, 
indicated that the veteran was being followed by VA for his 
hypertension, and that he did not take his medication when he 
was feeling good.  

VA medical records from 1986 to 1991, show treatment for 
various problems, including hypertension, respiratory, 
hearing difficulty, cardiac problems, and an abdominal aortic 
aneurysm.  

The terminal hospital report indicated that the veteran 
developed crushing chest pain at home and collapsed on 
December 24, 1991.  When emergency services arrived at his 
home, the veteran had no pulse and was in atrial 
fibrillation.  He was resuscitated and brought to the 
emergency room of a private hospital.  The records indicate 
that the veteran had a recent admission for non-Q wave 
myocardial infarction (MI) and had 2 previous MI's.  He also 
had poor ejection fractions as well as chronic obstructive 
pulmonary disease (COPD) and iron deficiency anemia.  On 
admission, the veteran's blood pressure was 110/60, and his 
pulse was 120, in sinus tachycardia.  Initially, he was not 
ventilated and was breathing at 55 times a minute.  His 
pupils were pinpoint and fundus was unable to be visualized.  
Heart sounds were regular with Grade  II/IV systolic ejection 
murmur.  A chest x-ray showed cardiomegaly, vascular 
congestion, and pulmonary edema consistent with congestive 
heart failure.  He had V-tachycardia, V-fibrillation and 
finally converted to tachycardia with some acute inferior 
infarction and anterolateral injury.  On the 25th of 
December, the veteran went into V-fibrillation and V-
tachycardia, and finally expired.  The final diagnoses 
included acute inferior wall myocardial infarction, cardiac 
arrest, ventricular fibrillation/ventricular tachycardia, 
atrial fibrillation, mitral aortic valve insufficiency, 
tricuspid insufficiency, COPD, intraventricular conduction 
defect, acute renal failure, hyponatremia, hypoxic 
encephalopathy, seizures secondary to hypoxic encephalopathy, 
and iron deficiency.  

Received in June 1992, was a letter from W. H. Broadfield, 
Jr., and the veteran's family physician.  Dr. Broadfield 
stated that the veteran had had a lot of stress and strain 
due to his hearing loss and that it had affected him 
emotionally.  Dr. Broadfield stated that "[a]lthough I 
cannot state definitely that his hearing loss caused him to 
have a heart attack, it is certainly plausible since we do 
know that stress of any sort can cause problems with 
myocardial infarctions."  

A VA progress note dated in June 1992, indicated that the 
appellant had contacted a VA physician who had treated the 
veteran and requested a statement concerning the veteran's 
heart disease.  The doctor indicated that the veteran's 
ischemic heart disease was first document in the record in 
1979, and that he had had a MI in 1980.  The physician stated 
that "at times, his angina would frequently be worsened or 
brought on by anxiety that he suffered due to profound 
hearing loss and frustration with his inability to 
communicate because of his hearing loss."  

In a subsequent statement dated in August 1997, the physician 
indicated that the veteran had been a patient of hers from 
1989 to 1991.  The physician noted that the veteran "...had 
profound hearing loss and would get very agitated at times in 
spite of his hearing aids when he could not understand 
conversations which at times would worsen his angina."  

In October 1998, the Board referred this case with the claims 
folder and all medical records for a medical expert opinion 
from a specialist in cardiology associated with the 
University of Miami School of Medicine.  In December 1998, 
the independent medical expert furnished an opinion as 
follows:  

The patient's records [were] reviewed 
including original service records.  

[The veteran] had a myocardial infarction 
some time between 1978 and 1980.  He had 
at least one subsequent infarction on 
5/10/86 which is in the records.  In that 
admission the [veteran] stated he had a 
history of hypertension but did not take 
his medicines for many years.  [The 
veteran] also smoked until his first 
myocardial infarction.  He was readmitted 
on 5/18/86 soon after discharge with 
unstable angina, at which time it was 
said that "cardiac cath is not 
indicated" and it is not clear why this 
was so stated.  The [veteran] through the 
years continued to have angina and on a 
cardiology consult on 8/29/91, 
cardiologists brought up the issue of 
repair of an abdominal aortic aneurysm 
which was 5 cm and consideration of 
coronary artery bypass graft or PTCA.  
The [veteran] did not want either of 
those considered.  These could have 
prolonged his life if triple vessel 
disease was found and revascularization 
was possible at that point.  

Also of note was a comment on exam in 
1945 that states the [veteran] had 
deafness in the right ear for many years 
with a history of drainage in the right 
ear during childhood.  There are 
contradictory comments in the original 
service records as to when his hearing 
loss appeared.  Nevertheless, it is 
unlikely that his hearing loss, whether 
or not service connected, was proximate 
cause of death.  However, it is as least 
as likely as not that the Veterans 
hearing loss aided or lent assistance to 
production of death, although most likely 
in a minor manner.  

Hypertension and smoking are much more 
likely to be the substantial 
contributions to this patient's coronary 
disease and death, along with genetics 
and perhaps diet.  

Analysis

Initially, the Board notes that a person who submits a claim 
for benefits under a law administered by the Secretary has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary shall assist such a claimant in 
developing the facts pertaining to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The issue before the Board is whether 
the appellant has presented evidence of a well-grounded 
claim.  If not, the appeal must fail, because the Board has 
no jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 
Vet.App. 78 (1990).  The claim in this case is well grounded 
as the appellant has submitted medical evidence in the form 
of statements from two physicians who have related the 
veteran's death to a service-connected disability.  
Furthermore, the Board finds that all evidence necessary for 
adjudication of this issue has been obtained and that the VA 
has satisfied its duty to assist.  

The appellant asserts that the veteran's underlying heart 
disease and hypertension, was present in service, manifested 
by elevated blood pressure readings.  In the alternative, it 
is asserted that the veteran's service-connected hearing loss 
played a significant role in causing his death.  It is argued 
that the veteran was frustrated by his inability to 
communicate with others due to his service-connected hearing 
loss and that this worsened his angina and caused his death.  

Under the applicable criteria, service connection may be 
granted for disability incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  Where 
a veteran served ninety days or more during a period of war 
and arteriosclerosis or cardiovascular disease, including 
hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.312 (1998).  

Where at the time of death, the veteran has service connected 
disability rated 100 percent disabling, careful consideration 
is given as to whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service connected condition affects a vital 
organ as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(3).  

(2)  Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not materially 
affecting other vital body functions.  

(4)  There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature.  

38 C.F.R. § 3.312(c) (1998)

In this regard, the Board notes that the service medical 
records indicate that the veteran had several elevated blood 
pressure readings and, on one occasion, slight enlargement of 
the hear, during service.  While hypertension was considered 
as a possible cause of the veteran's dizzy spells and 
headaches, exhaustive clinical and diagnostic studies failed 
to establish the presence of heart disease or essential 
hypertension.  The prevailing medical opinion was that his 
symptoms were probably related to Meniere's disease.  The 
veteran had significant ear problems and profound hearing 
loss, and was discharged from service because of this medical 
condition.  

Moreover, when examined by VA in April 1965, there were no 
cardiac abnormalities found on an EKG examination.  
Additionally, a chest x-ray showed the veteran's heart and 
aorta were within normal limits.  The examiner concluded that 
there was no evidence of hypertension at that time.  

At this point, it should be noted that the RO attempted to 
obtain medical records from the veteran's place of employment 
in 1965.  The RO's attempt to obtain information from the 
veteran's previous employer was in response to a statement he 
made on the April 1965 VA examination to the effect that he 
had been told that his blood pressure readings had been a 
little high for the past two years.  A response from Sears 
and Roebuck in March 1995, was to the effect that they could 
not provide any information as their medical records did not 
go back to 1965.  

The first documented evidence of a cardiovascular disorder 
was shown on private medical records beginning in the mid 
1970's.  A treatment record in July 1976, noted that the 
veteran was being followed for periodic episodes of 
exertional chest pains, and that he was being treated with 
Nitroglycerin.  Medical records dated thereafter show that 
the veteran received periodic treatment for cardiac symptoms.  
Significantly, however, none of these records relate this 
condition to service or to the veteran's service connected 
hearing loss.  Inasmuch as the evidence does not demonstrate 
arteriosclerotic heart disease or hypertension in service or 
to a compensable degree within one year of service, the Board 
finds that service connection for the veteran's 
cardiovascular disease on a direct basis is not warranted.  

The evidence of record shows that the veteran's demise in 
December 1991, at the age of 82 years, was due to a 
myocardial infarction due to or as a consequence of 
arteriosclerotic heart disease.  The terminal hospital 
records indicate that the veteran experienced crushing chest 
pain and collapsed while at home and was resuscitated by 
emergency services before being admitted to a private 
hospital for additional treatment.  The veteran did not 
regain consciousness and expired the following day.  

The evidence includes statements from  two physician's who 
have suggested that the veteran's service-connected hearing 
loss may have contributed to cause his death.  The family 
doctor stated that it was plausible that the veteran's fatal 
heart attack may have been precipitated by stress due to his 
hearing loss.  The VA physician indicated that the veteran's 
frustration from his defective hearing caused him angina.  
However, neither physician provided any explanation or 
evidence to support their opinions.  Furthermore, there is no 
indication in the medical records (other than the doctors 
statements) that the veteran complained of or actually 
experienced angina pain during outbursts of anger or 
frustration from his hearing difficulty.  The terminal 
hospital records do not indicate that the veteran's 
myocardial infarction was precipitated by a fit of anger or 
frustration relating to his hearing loss.  The medical 
evidence shows that the veteran sustained a massive 
myocardial infarction while at home and died the following 
day at a private hospital.  The Certificate of Death shows 
the cause of death was the result of a myocardial infarction 
due to or a consequence of arteriosclerotic heart disease.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence.  In this 
regard, the Board notes that the actual clinical treatment 
records are completely silent for any complaints or 
documented angina attacks being precipitated by stress from 
the veteran's inability to communicate.  While a VA physician 
and Dr. Broadfield suggested several months after the 
veteran's death that his frustration and anger from 
difficulty hearing conversations caused him angina pain, 
neither doctor documented this problem in their progress 
notes nor did either physician order or even recommend any 
psychiatric treatment or stress management therapy to help 
with this "problem."  The records do not show anger or 
frustration as a precipitating factor to any of the veteran's 
angina attacks.  The record does show that the veteran 
experienced numerous angina attacks at various times during 
the last 15 years of his life, many times without any 
specific precipitating factor indicated.  On one occasion in 
May 1986, the veteran experienced chest pains after working 
in his yard.  When admitted to a private hospital three days 
later, the veteran was noted to have had angina while at 
rest.  (See Floyd Medical Center report)  On another occasion 
in October 1989, the veteran experienced chest pains while 
discussing an "unpleasant" subject with his wife.  (See 
October 31, 1989 VA outpatient progress note).  While it may 
be that frustration from his inability to hear some 
conversations could have precipitated occasional chest pains, 
there is no evidence that it was the principal or a 
contributory cause of his myocardial infarction in 1991.  The 
veteran's service-connected hearing loss was not mentioned in 
the terminal medical records, nor has it been shown that it 
prevented any appropriate treatment for his fatal condition.  

Moreover, the independent medical expert (IME) opined that 
the veteran's hearing loss was not the proximate cause of 
death.  While the IME indicated that the veteran's hearing 
loss may have aided or lent assistance to production of 
death, it contribution was only in a minor manner.  As noted 
above, service-connected disabilities not materially 
affecting a vital organ would not be held to have contributed 
to death unless the condition affected a vital organ and was 
itself of a progressive or debilitating nature.  The 
veteran's service-connected deafness did not affect a vital 
organ nor was it of a progressive or debilitating nature.  

Therefore, the Board concludes that service connection for 
the cause of the veteran's death is not warranted on a 
secondary basis.  After reviewing the entire record, the 
medical expert concluded that the veteran's service-connected 
defective hearing was not the direct cause of his myocardial 
infarction and that the service-connected disability played 
only a minor role in causing his death.  That opinion 
effectively rebuts the May 1992 statement from Dr. Broadfield 
that stress precipitated the veteran's fatal heart attack, 
and the June 1992 VA physician's statement that the veteran's 
defective hearing exasperated his angina and was a 
"contributing factor" in causing the veteran's death.  The 
appellant has provided no other medical evidence implicating 
a service connected disability with the veteran's death.  

Lastly, the Board finds that the December 1998 IME opinion is 
of greater probative value than the May and June 1992 
statements from Dr. Broadfield and the VA physician, in that 
the IME specifically reviewed the veteran's entire claims 
folder and the appellant's contentions, as well as all 
medical records in arriving at his opinion.  There is no 
indication that the Dr. Broadfield ever reviewed this 
extensive evidence in rendering his opinion, nor did he offer 
any specific evidence to support his assertions.  Rather, Dr. 
Broadfield merely stated that it was "plausible" that the 
veteran's hearing loss caused the fatal myocardial 
infarction.  The Board finds that reliance upon the December 
1998 IME opinion is warranted in this case, in that the 
report of the medical expert, quoted verbatim above, clearly 
indicates that all contentions and pertinent service and 
post-service medical evidence were considered in rendering 
that opinion.  See Gabrielson v. Brown, 7 Vet.App. 36 (1994).  
It is clear that the March 1997 opinion from the independent 
medical expert outweighs the speculative statement of Dr. 
Broadfield.  In short, the preponderance of the medical 
evidence favors the conclusion that the veteran's service-
connected deafness or his other service-connected disability, 
labyrinthitis, did not cause, substantially or materially 
contribute or have a material influence in accelerating his 
death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

Recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter referred to as the 
"Court") decided a line of cases involving the statutory 
interpretation of language contained in 38 U.S.C.A. § 1318.  
Specifically, 38 U.S.C.A. § 1318 (West 1991 & Supp. 1998), in 
pertinent part, provides for dependency and indemnity 
compensation (DIC) benefits to a surviving spouse in the case 
of a veteran who dies, not as the result of his own willful 
misconduct, and who "was in receipt of or entitled to 
receive (or but for the receipt of retired or retirement pay 
was entitled to receive) compensation at the time of death 
for a service-connected disability" that was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death.  38 U.S.C.A. § 1318(b) (emphasis 
added).  

Relying on the unrestricted words of section 1318, the Court 
interpreted the applicable law and its implementing 
regulation, 38 C.F.R. § 3.22 (1998), to mean that the 
survivor is given the right to attempt to demonstrate that 
the veteran hypothetically would have been entitled to 
receive 100 percent benefits based on evidence in the 
veteran's claims file or in VA custody prior to the veteran's 
death.  See Green v. Brown, 10 Vet. App. 111 (1997); 
Carpenter v. West, 11 Vet. App. 140 (1998).  In Wingo v. 
West, 11 Vet. App. 307 (1998), the Court instructed VA to 
determine, based upon evidence in the veteran's claims file 
or before the Board at the time of the veteran's death, 
whether, had he brought a claim more than 10 years prior to 
his death, the veteran would have been entitled to receive a 
total disability rating for the 10 years immediately 
preceding his death, thus entitling his survivor to DIC 
benefits under section 1318.  In reviewing the issue on 
appeal, the RO should consider the applicability of the 
Court's holdings in the cases discussed hereinabove.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

The RO should specifically consider the 
Court's line of cases which culminated in 
Wingo, and determine whether, had the 
veteran brought a claim more than 10 
years prior to his death, he would have 
been entitled to receive a total 
disability rating for the 10 years 
immediately preceding his death.  If the 
benefit sought on appeal is not granted, 
the appellant should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

